MEMORANDUM OPINION
                                            No. 04-12-00597-CV

                                           IN RE Jerry VALDEZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: October 3, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 17, 2012, relator Jerry Valdez filed a petition for writ of mandamus,

complaining the probate court has indefinitely abated the trial and the hearings on two motions

for summary judgment. Valdez contends “[t]he [t]rial [c]ourt . . . entered a series of orders

abating indefinitely the trial of the Will Contest and Relator’s two motions for summary

judgment.” However, no such orders are included in the record. Instead, Valdez directs the

court to a letter from the trial court that indicates there is nothing set on the court’s docket for

August 7, 2012 in Cause No. 2008-PC-3026. Valdez has the burden of providing this court with

a record sufficient to establish his right to mandamus relief. See TEX. R. APP. P. 52.7(a)(1)-(2);


1
  This proceeding arises out of Cause No. 2008-PC-3026, styled In the Estate of Martha Jane Valdez, pending in the
Probate Court No. 1, Bexar County, Texas, the Honorable Polly Jackson Spencer presiding. However, the petition
for writ of mandamus names the Honorable John A. Hutchison, III, former Statutory Probate Judge sitting by
assignment, as the respondent.
                                                                                 04-12-00597-CV


see also TEX. R. APP. P. 52.3(k)(1)(A); Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992).

Based on the record before us, we conclude Valdez has failed to establish he is entitled to the

relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a).

                                                   PER CURIAM




                                             -2-